Citation Nr: 1533989	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal disease, as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 15, 1974 to June 14, 1974.  It appears that he may have also had periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) as a member of the Virginia Army National Guard and the Army Reserve.  The periods of ACDUTRA and INACDUTRA have not yet been verified.

This appeal to the Board of Veterans' Appeals (Board) is from April 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his February 2013 Substantive Appeal, the Veteran requested a hearing before the Board at its central office regarding his claim for service connection for hypertension; however, as he withdrew his request in a July 2015 letter from his representative, it is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record lacks sufficient evidence to make a decision on the claims.  No service treatment records from the Veteran's active duty from February 15, 1974 to June 14, 1974 have been obtained, and many annual examinations from the Veteran's time in the Virginia Army National Guard and the Army Reserve appear to be missing.  The Veteran's service personnel records are also absent.

Further, the treatment records currently in the claims file from Dr. Tuanquin-Gonzales cover only the period from April 2009 forward.  An April 2009 evaluation from Dr. Tuanquin-Gonzales states that the Veteran was then a new patient; however, the Veteran has stated that he was treated by this examiner since 1978.  An additional attempt to obtain any records dated prior to April 2009 should be made.  And while the Veteran filed a claim for service connection for a kidney disease, the record does not contain any treatment records from his nephrologist, Dr. Zydlewski.

Further, the record also lacks an adequate nexus opinion.  It is unclear which records Dr. Tuanquin-Gonzales reviewed prior to providing her June 2011 opinion, as the Veteran's treatment records do not appear to contain a detailed history and many documents are possibly missing from his current claims files.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not.").  Moreover, Dr. Tuanquin-Gonzales' opinion regarding the nature and etiology of any hypertension and hypertensive nephrosclerosis with end-stage renal disease does not appear to contain a complete medical explanation.  See id. at 301 ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); Prejean v. West, 13 Vet. App. 444, 448-449 (2000) (holding that whether the examiner had access to the claims file and whether the opinion is thorough and detailed, definitive, and supported by a detailed rationale may be considered).  

Accordingly, the case is REMANDED for the following action:

1.   Make arrangements to verify all of the Veteran's periods of service-including any active duty, ACDUTRA, and INACDUTRA while enlisted in the Virginia Army National Guard and Army Reserve.  Please provide a clearly enumerated list of the Veteran's periods of service that indicates for each period whether the service was active duty, ACDUTRA, INACDUTRA, or unverified.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

3.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include from his period of active duty from February 15, 1974 to June 14, 1974, and all records related to his service with the Virginia Army National Guard and Army Reserve.

4.   Make arrangements to obtain a complete copy of the Veteran's treatment records from Leilanie Tuanquin-Gonzales, M.D., dated from January 1978 to April 2009 and from January 2011 forward.  If Dr. Tuanquin-Gonzales did not treat the Veteran prior to April 2009, she should be asked to state as such.

5.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Zydlewski and from Norfolk General Hospital.

6.  The Veteran has stated that he began treatment for hypertension with his primary care provider in January 1978.  See VA Form 21-4138, dated May 3, 2011.  He should be asked to identify this primary care provider, and efforts should be undertaken to obtain his complete records from this doctor.  

7.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

Provide the examiner with the clearly enumerated list of the Veteran's periods of active duty and/or ACDUTRA.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension had its clinical onset during any period of active duty or ACDUTRA or is related to any incident of his service.  

(b)  If it is determined that the Veteran's hypertension is related to his service, then the examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that his renal disease was either (i) caused by, or (ii) aggravated by, his hypertension.

In providing these opinion(s), the examiner should acknowledge the January 1978 service treatment record showing a diagnosis of hypertension, as well as the June 2011 opinion from Leilanie Tuanquin-Gonzales, M.D.

The examiner must provide a complete rationale for all opinion(s) provided.  

8.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

